—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered July 19, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the police had probable cause to arrest the defendant (see People v Bigelow, 66 NY2d 417, 423; People v Ramos, 256 AD2d 524; People v Attebery, 223 AD2d 714).
The defendant raised a Batson challenge (see Batson v Kentucky, 476 US 79) during jury selection. Since the defendant did not address the merits of the prosecution’s facially neutral explanations, his contention that the explanations were pretextual is unpreserved for appellate review (see People v West, 281 AD2d 647; People v Figueroa, 276 AD2d 561; People v Santiago, 272 AD2d 418).
The appellant’s remaining contention, raised in his supplemental pro se brief, is without merit. Florio, J.P., Friedmann, H. Miller and Townes, JJ., concur.